Citation Nr: 1717146	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-38 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board remanded the case in September 2016 to contact the Veteran regarding any outstanding private treatment records, obtain any outstanding VA treatment records, and provide his with VA examinations.  The case has since returned to the Board for appellate review.  

The Board notes that the Veteran's appeal originally included service-connection claims for tinnitus and each hip.  Before the matter was certified to the Board, however, in a May 2014 rating decision, the RO granted service connection for tinnitus with a 10 percent initial evaluation effective August 5, 2008.  Additionally, while on remand, the Agency of Original Jurisdiction (AOJ) granted service connection for hip strain in a November 2016 rating decision, with a 10 percent initial evaluation for each hip effective August 5, 2008.  The Board finds that the grants of service connection constitute a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the initial ratings or effective dates.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's May 2014 decision and AOJ's November 2016 decision constitute a full grant of the benefits sought on appeal for those issues, no further consideration is necessary.  


FINDING OF FACT

The preponderance of the evidence demonstrates that bilateral hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required.

The Veteran seeks service connection for hearing loss based upon his in-service noise exposure to acoustic trauma.  He argued this in his August 2008 claim that his hearing loss and tinnitus are due to his exposure to acoustic trauma while in service.  The service records support this contention, reflecting that he earned a marksman badge for his use of the M-16 rifle and a second-class grenade badge.  His DD 214 and personnel records further show that his worked as a rifleman in the light weapons infantry.  At the October 2016 VA examination, he specified that he did not have hearing protection while working with weapons in-service.  The Veteran further reported in-service onset for hearing problems such as tinnitus at the October 2010, July 2012, and October 2016 VA examinations.  

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the weight of the evidence of record supports a finding of service connection for hearing loss.  First, there is a current diagnosis of bilateral hearing loss in each of the VA examination reports (October 2008, October 2010, July 2012, and October 2016.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Second, the evidence of record indicates in-service noise exposure.  The Veteran provided competent and credible testimony that he worked with weapons in service.  Again, his DD 214 and personnel records bear out this contention.  The job duties of an infantryman entail a high probability of in-service hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010).  The Board finds there was exposure to noise during service, giving due consideration to the places, types, and circumstances of a Veteran's service as shown by his service records and all medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

Third, the Veteran has provided competent and credible lay testimony that his hearing problems began during service.  The Board finds the Veteran's testimony both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

Although the October 2008, July 2012, and October 2016 VA examiners offered negative medical nexus opinions, those opinions failed to consider the Veteran's report of his in-service noise exposure or the in-service onset for his auditory pathology.  These opinions are of no probative value with regard to hearing loss.  Moreover, the October 2008 examiner specifically cited only to the Veteran's hearing at separation, and the July 2012 offered nothing more specific than speculative language.  The October 2010 examination was done for pension purposes, and did not include an opinion regarding the possibility of service connection.  The October 2016 examiner based her opinion on the small likelihood of a prolonged delay in the onset of noise-induced hearing loss.  None of these examiners specifically addressed the Veteran's competent and credible lay testimony as to in-service noise exposure and in-service onset for auditory pathology.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (noting that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  

Importantly, the Veteran's reports of experiencing in-service acoustic trauma formed the basis for the RO's grant of service connection for tinnitus in the May 2014 rating decision.  The Board thus finds the Veteran's statements concerning his in-service exposure to acoustic trauma and resultant in-service and post-service auditory symptomatology to be credible, as they are consistent with the circumstances of his service, and because exposure to in-service acoustic trauma has essentially been conceded by the grant of service connection for tinnitus.  See 38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's hearing loss.  However, the Veteran is service connected for tinnitus based on his same in-service noise exposure and has complained of hearing-related symptoms since service.  In light of the Veteran's credible lay statements regarding continuous hearing-related symptoms since service, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current hearing loss is related to his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit of the doubt will be conferred in the Veteran's favor and remand is not necessary.  The claim for service connection for hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


